JI
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION



     UNITED STATES OF AMERICA,




      v.                                               CRIMINAL ACTION NO.
                                                       1:19-CR-00077-LMM-RGV
      FREDRICO PACHECO-ROMERO, et
      al.,


            Defendants.



                                          ORDER


           This matter is before the Court on the Magistrate Judge's Report and

     Recommendation ("R&R") [182], which recommends that Defendants' motions

     to suppress [175; 179; 180] be denied. No objections have been filed in response

     to the Magistrate's Report and Recommendation. Having reviewed the R&R, it is

     received with approval. The Court therefore ADOPTS the Magistrate Judge's

     Report and Recommendation as the opinion of the Court. Defendants' motions to

     suppress [175, 179, 180] are DENIED.

           The trial in this action is hereby set to begin on Monday, November 4,

     2019 at 9:30 A.M. in Courtroom 2107. The pretrial conference will be held on


     Monday, October 28, 2019 at 10:00 A.M. in Courtroom 2107. By noon on

     Tuesday, October 15, 2019, the parties are to file the following: motions in limine

     and proposed voir dire questions. By noon on Tuesday, October 15, 2019, the
Government must file a brief summary of the indictment that the parties can rely

on for voir dire. By noon on Tuesday, October 22, 2019, the parties are to file

responses to motions in limine and any objections and to those items listed

above.


      Excludable time is allowed through November 4, 2019, pursuant to 18

U.S.C. § 3161 (h)(7)(A) and (B)(iv), to give counsel for Defendant and the

Government the reasonable time necessary for effective preparation, taking into

account the exercise of due diligence. The Court finds that the ends of justice

served outweigh the best interest of the public and the Defendant in a speedy trial

and are consistent with both the best interest of the public and individual justice

in this matter.


             IT IS SO ORDERED this       � day September, 2019.




                                         2
